Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 17, 2021 has been entered. Claims 1-5, 7, 8, 11 remain pending in the application. Applicant’s amendments to the Claims have overcome 112(b) rejections previously set forth in the Non‐Final Office Action mailed September 17, 2021.
 	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim  2 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 2, line 2, “the predetermined condition” has no antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 8, 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 5774069A to Tanaka et al., which was cited by applicant (hereinafter, Tanaka) in view of US 20180201138A1 to Yellambalase et al. (hereinafter, Yellambalase).
a control device that performs travel control of a vehicle, the control device comprising {Tanaka, abstract: an auto-drive control unit}: a sensor that detects a situation around the vehicle; and a travel control unit that performs travel control for automated driving based on a detection result of the sensor {Tanaka, abstract: based on detection signals from various types of sensors, an auto-drive controller controls an actuator to perform auto-drive}.
Tanaka further teaches: wherein during execution of stop transition control of stopping the vehicle, the travel control unit causes the vehicle to stop on a traveling road {Tanaka, col. 4, lines 30-34: the controller 10 which had determined such a situation by calculating forcedly decelerated the vehicle to guide to a safety zone before an exit IC, and the vehicle was stopped in a roadside zone}. 
Tanaka does not explicitly teach: when the detection result of the sensor indicates that the vehicle is in a situation that prevents the vehicle from traveling to the outside of the traveling road. Yellambalase remedies this and teaches in paragraph [0056]: industry-equivalent LIDAR sensors and/or systems may perform illuminated target and/or obstacle detection in an environment around the vehicle 100 / paragraph [0059]: industry-equivalent camera sensors and/or systems, and may perform visual target and/or obstacle detection in an environment around the vehicle 100}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the target/obstacle detection sensors or cameras of Yellambalase to identify a situation that prevents the vehicle from traveling to the outside of the traveling road, and to incorporate the modification with the described invention of Tanaka 
Tanaka does not explicitly teach: wherein when a performance of controlling steering, acceleration and/or deceleration of the vehicle is not degraded, the travel control unit causes the vehicle to stop in a position, within the traveling road, deviated from a center of a lane of the traveling road, and when the performance of controlling steering, acceleration and/or deceleration of the vehicle is degraded, the travel control unit causes the vehicle to stop in the center of the lane of the traveling road. 
Yellambalase remedies this and teaches in paragraph [0043]: automated driving systems associated with the vehicle monitor the driving operations [performance] of the vehicle and the driving environment [position control of the vehicle using the travel control unit] / paragraph [0064]: the vehicle control system 348 may receive sensor data describing an environment surrounding the vehicle 100 and, based on the sensor data received, determine to adjust the acceleration, power output, and/or braking of the vehicle 100. The vehicle control system 348 may additionally control steering and/or other driving functions of the vehicle 100. 
Considering that moving the vehicle depends on normal vehicle performance, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the performance monitoring feature of Yellambalase with the described invention of Tanaka, and to modify the described invention of Tanaka in view of Yellambalase so that when the vehicle is stopped on the traveling road under a situation in which traveling to the outside of the traveling road is not possible, (i) the vehicle is stopped in the center of the lane when the vehicle control is degraded because moving the vehicle 
Tanaka in view of Yellambalase further teaches: the traveling unit causes the vehicle to stop the vehicle in an off-road area adjacent to the traveling road when the detection result of the sensor does not indicate that the vehicle is in a state that prevents the vehicle from traveling to the outside of the traveling road and the performance of controlling steering, acceleration and/or deceleration of the vehicle is not degraded {Tanaka, col. 4, lines 30-34 / Yellambalase, paragraphs [0056], [0059], [0043], [0064]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the performance monitoring feature of Yellambalase with the described invention of Tanaka in view of Yellambalase in order to perform stopping in an off-road area when both the environment sensing results and the vehicle performance monitoring ensure safe off-road stopping.  
It is noted that determining the three alternative results of controlling the vehicle: (a) stopping the vehicle at an off-road position, (b) stopping the vehicle within the traveling road, deviated from a center, and (c) stopping the vehicle at the center depending on the sensed road environment situation and the vehicle performance monitoring belongs to the categories of the exemplary rationales: (A) Combining prior art elements according to known methods to yield predictable results; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (refer to MPEP 2143(I) because (a)-(c) are predictable results based on applying prior art.

Regarding claim 2, which depends from claim 1, has limitations: the predetermined condition includes at least one of facts that the off-road area adjacent to the traveling road cannot be detected, and/or that presence of an obstacle in the off-road area adjacent to the traveling road is detected. 
Tanaka does not disclose these limitations. Yellambalase remedies this and teaches in paragraphs [0040], [0056], [0043]: sensors include, cameras, RADAR, LIDAR and other object-detecting sensors (with which off-road area detected); LIDAR sensors perform target and/or obstacle detection in an environment around the vehicle 100; automated driving systems associated with the vehicle monitor the driving operations (control performance) of the vehicle and the driving environment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the detection and monitoring features of Yellambalase with the described invention of Tanaka in view of Yellambalase in order to check the predetermined condition for stop transition control. 
Regarding claim 3, which depends from claim 1, Tanaka further teaches: the travel control unit performs stop holding control after stopping the vehicle {Tanaka, col. 2, lines 2-5: the vehicle is forcedly braked stopped, thereby securely shifting to the manual drive (keeping stopped state (stop holding control) before next planned action (manual drive) is implied)}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the stop holding control of Tanaka with the 
Regarding claim 4, which depends from claim 1, Yellambalase teaches: the travel control unit performs deceleration control depending on presence or absence of a following vehicle in the stop transition control {Yellambalase, paragraph [0190]: the vehicle 100 detects a following vehicle 1620 behind the vehicle 100}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the following vehicle detection feature of Yellambalase with the described invention of Tanaka in view of Yellambalase in order to decide and perform deceleration control depending on whether a following vehicle is detected or not.
Regarding claim 5, which depends from claim 1, Tanaka further discloses: the travel control unit starts the stop transition control after performing driving handover notification to a driver of the vehicle {Tanaka, col. 1, lines 52, 55: the invention urges the driver to make the changeover operation in view of the transition time required to complete the shift from the auto-drive to the manual drive (handover notification before starting the stop transition is implied)}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the handover notification feature of Tanaka with the described invention of Tanaka in view of Yellambalase in order to prepare the driver for manual driving.

Response to Arguments
Applicant's arguments filed December 17, 2021 with respect to claims 1-5, 7, 8, 11 have been fully considered but they are not persuasive. In response to applicant’s arguments that the amended claims are patentable over the cited references, 103 rejections are rewritten for the amended claim set.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on (571)270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 
/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        




/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661